EXHIBIT 10.1

AMENDMENT TO TRANSITION SERVICES AGREEMENT

This Amendment to the Transition Services Agreement, dated November 27, 2002, is
made and entered into by and between Limited Brands, Inc. (“Limited Brands”) and
Lerner New York Holding, Inc. and New York & Company, Inc., successor in
interest  to New York & Co. Group, Inc. (collectively, “Buyer” and/or “Lerner”).
Defined terms that are used but not defined herein shall be as defined in the
Agreement between Limited Brands and Buyer. The Parties wish to amend the
Agreement and Schedules as described below. It is therefore agreed as follows:

1.             Section 5.02 (a) (v), is deleted in its entirety and replaced
with the following:

“For any reason, upon 24-months advance written notice, which notice shall be
given no earlier March 1, 2007, Buyer may terminate (A) all (but not less than
all) Logistics Services, (B) the Logistics Services described under the heading
“Compliance Support Services” in Schedule III, or (C) if the Logistics Services
described under the heading “Compliance Support Services” in Schedule III have
been terminated earlier, all (but not less than all) of the remaining Logistics
Services (such termination right, as applicable, to be exercisable more than
once).”

2.       Section 5.02 (c) is deleted in its entirety and replaced with the
following:

“For any reason, upon 24-months advance written notice, which notice shall be
given no earlier March 1, 2007, Limited Brands may terminate (A) all (but not
less than all) Logistics Services, (B) the Logistics Services described under
the heading “Compliance Support Services” in Schedule III, or (C) if the
Logistics Services described under the heading “Compliance Support Services” in
Schedule III have been terminated earlier, all (but not less than all) of the
remaining Logistics Services (such termination right, as applicable, to be
exercisable more than once).

3.             Section 6.0.6 (c) is deleted in its entirety and replaced with
the following:

“If to Limited Brands, to:

Limited Brands, Inc.
Three Limited Parkway
Columbus, OH  43230
Fax: (614) 415-7188
Attention: General Counsel

With a copy (which shall not constitute notice for any legal proceeding) to:

Contract Services
Limited Brands, Inc.
Two Limited Parkway
Columbus, OH  43230
Facsimile:  (614) 577-3051”

4.             Schedule III, Section 1.1 is deleted in its entirety and replaced
with the following:

“Except as otherwise provided in this Schedule III, Limited Brands’ obligation
to provide or procure, and Lerner’s obligation to purchase, the Services
described in this Schedule III (the “Logistics Services”) shall commence on the
Closing Date and terminate on the earliest to occur of (i) the date which is
twenty four (24) months after the date on which Limited Brands notifies Lerner
in writing that it has elected to terminate its obligation to provide or procure
the Logistics Services, which notice shall be given no earlier than March 1,
2007, (ii) the date which is twenty four (24) months after the date on which
Lerner notifies Limited Brands in writing that it has elected to terminate its
obligation to purchase the Logistics Services, which notice shall be given no
earlier

1


--------------------------------------------------------------------------------




 

than March 1, 2007, and (iii) the date specified for such termination in the
applicable section of Section 5.02 of the Agreement, if Limited Brands or
Lerner, as the case may be, terminates the Logistics Services in accordance with
Section 5.02 of the Agreement. The period from the Closing Date until the date
on which the Logistics Services are terminated is referred to as the “Logistics
Term”.

5.             In Schedule III, Section 5.1 of the Agreement, second sentence,
after “PPV”, insert “Enterprise Resource Planning (“ERP”) Systems (specifically
SAP)”. Also, the following language is inserted at the end of Section 5.1:
“Limited Brands and Lerner will partner to enable both entity systems to
communicate in a manner that replicates or improves the logistic support
provided by Limited Brands as of the date of this Amendment. Limited Brands will
provide interfaces for Lerner to use in order to send and receive information to
and from Limited Brands’ systems. Lerner’s obligation (and its cost) with regard
to Limited Brands’ system changes shall include but not be limited to providing
technical project support as well as testing of the interfaces prior to
implementation as specified by Limited Brands. Limited Brands shall be
responsible for all costs, other than internal Lerner labor, associated with
developing the interfaces that will be provided to Lerner. Lerner agrees that
there will be no financial charge back to Limited Brands for time spent by
Lerner employees and/or its agents or consultants on activities related to
project support and testing. Limited Brands agrees to provide Lerner, at no
additional cost to Lerner (beyond that already included in the LLS Customary
Billing method charges or as otherwise stated herein), system access and
appropriate training required by Lerner in connection with any replacement
applications that are presently supported under this Schedule III, including
without limitation Rockport.

In regard to any changes to Lerner’s systems, initiated by Lerner, Lerner shall
be responsible for all costs, other than Limited Brands internal labor,
associated with system changes and system compatibility matters needed for
Lerner to send and receive information to and from Limited Brands’ systems.
Limited Brand’s obligation (and its cost) with regard to Lerner system changes
shall include but not be limited to providing technical project support as well
as testing of the interfaces prior to implementation as specified by Limited
Brands. Limited Brands agrees that there will be no financial charge back to
Lerner for time spent by Limited Brands employees and/or its agents or
consultants on activities related to project support and testing.”

6.             In Schedule III, add an additional paragraph as follows:

“1.13 In addition to any other fees as stated herein, Lerner shall pay a
Management Fee to Limited Brands in the amounts as specified below:

Management Fee Payment Schedule

Fiscal Year

 

2006

 

2007

 

2008

 

2009

 

2010

 

Management Fee

 

$

500,000

 

$

2,500,000

 

$

2,500,000

 

$

3,500,000

 

$

4,000,000

 

 

The payments for Fiscal Year 2006 shall begin in May 2006 and continue each
month thereafter in equal installments. For all subsequent full Fiscal Years,
the Management  Fee shall be invoiced forty percent (40%) of the annual total in
the months of February to July and sixty percent (60%) of the annual total in
the months of August to January and invoiced in equal payments over each of
those semiannual periods. For each successive annual period after the Fiscal
Year 2010 payments, the annual amount of the Management Fee shall cumulatively
increase each year thereafter based upon the CPI Adjustment. For any partial
Fiscal Year at the end of the term, the Management Fee shall be reduced in
proportion to the number of months in such Fiscal Year that this Agreement shall
be effective, and the Management Fee shall be billed and paid each month in
equal installments.”

2


--------------------------------------------------------------------------------




 

7.             This Amendment is supplementary to and modifies the Agreement.
This Amendment shall be incorporated as part of the Agreement. The terms of this
Amendment supersede provisions in the Agreement only to the extent that the
terms of this Amendment and the Agreement expressly conflict. However, nothing
in this Amendment should be interpreted as invalidating the Agreement, and
provisions of the Agreement will continue to govern relations between the
parties insofar as they do not expressly conflict with this Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

Lerner New York Holding, Inc.

 

Limitedbrands, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Ronald W. Ristau

 

By:

 

/s/ Douglas L. Williams

Name:

 

Ronald W. Ristau

 

Name:

 

Douglas L. Williams

Title:

 

Chief Operating Officer and

 

Title:

 

General Counsel

 

 

Chief Financial Officer

 

Date:

 

April 19, 2006

Date:

 

April 12, 2006

 

 

 

 

 

 

 

 

 

 

 

New York & Company, Inc.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Ronald W. Ristau

 

 

 

 

Name:

 

Ronald W. Ristau

 

 

 

 

Title:

 

Chief Operating Officer and

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

Date:

 

April 12, 2006

 

 

 

 

 

3


--------------------------------------------------------------------------------